                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHN D. C., 1                                         )
                                                      )
                        Plaintiff,                    )
                                                      )
vs.                                                   )   Civil No. 17-cv-1116-CJP 2
                                                      )
COMMISSIONER OF SOCIAL                                )
SECURITY,                                             )
                                                      )
                        Defendant.                    )

                                MEMORANDUM and ORDER

PROUD, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), plaintiff seeks judicial review of the

final agency decision denying his application for Supplemental Security Income

(SSI) benefits pursuant to 42 U.S.C. § 423.

                                      Procedural History

       Plaintiff applied for benefits in October 2013, alleging disability beginning on

the date of the application. After holding an evidentiary hearing, ALJ Thomas

Auble denied the application on October 20, 2016. (Tr. 19-29). The Appeals

Council denied review, and the decision of the ALJ became the final agency

decision.    (Tr. 1).     Administrative remedies have been exhausted and a timely

complaint was filed in this Court.

1
 In keeping with the court’s recently adopted practice, plaintiff’s full name will not be used in this
Memorandum and Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory
Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 21.


                                                  1
                                  Issues Raised by Plaintiff

       Plaintiff raises the following issues:

       1.     Whether the ALJ erred in failing to identify and reconcile apparent
       conflicts between the VE’s testimony and the Dictionary of Occupational
       Titles (DOT).

       2.     Whether the ALJ erred in failing to rely on evidence of (and make a
       finding regarding) whether significant numbers of jobs are available either in
       Plaintiff’s region or in several regions of the country.

                                 Applicable Legal Standards

       To qualify for SSI, a claimant must be disabled within the meaning of the

applicable statutes. 3 For these purposes, “disabled” means the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted

or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A).

       A “physical or mental impairment” is an impairment resulting from

anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §

423(d)(3).     “Substantial gainful activity” is work activity that involves doing

significant physical or mental activities, and that is done for pay or profit. 20

C.F.R. § 404.1572.

       Social Security regulations set forth a sequential five-step inquiry to

3
  The statutes and regulations pertaining to Disability Insurance Benefits (DIB) are found at 42
U.S.C. § 423, et seq., and 20 C.F.R. pt. 404. The statutes and regulations pertaining to SSI are
found at 42 U.S.C. §§ 1382 and 1382c, et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the
DIB and SSI statutes are identical. Furthermore, 20 C.F.R. § 416.925 detailing medical
considerations relevant to an SSI claim, relies on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations.
Most citations herein are to the DIB regulations out of convenience.
                                                  2
determine whether a claimant is disabled. The Seventh Circuit Court of Appeals

has explained this process as follows:

              The first step considers whether the applicant is engaging in
              substantial gainful activity. The second step evaluates whether an
              alleged physical or mental impairment is severe, medically
              determinable, and meets a durational requirement. The third step
              compares the impairment to a list of impairments that are considered
              conclusively disabling. If the impairment meets or equals one of the
              listed impairments, then the applicant is considered disabled; if the
              impairment does not meet or equal a listed impairment, then the
              evaluation continues. The fourth step assesses an applicant's residual
              functional capacity (RFC) and ability to engage in past relevant work. If
              an applicant can engage in past relevant work, he is not disabled. The
              fifth step assesses the applicant's RFC, as well as his age, education,
              and work experience to determine whether the applicant can engage in
              other work. If the applicant can engage in other work, he is not
              disabled.

Weatherbee v. Astrue, 649 F.3d 565, 568-569 (7th Cir. 2011).

      Stated another way, it must be determined: (1) whether the claimant is

presently unemployed; (2) whether the claimant has an impairment or combination

of impairments that is serious; (3) whether the impairments meet or equal one of

the listed impairments acknowledged to be conclusively disabling; (4) whether the

claimant can perform past relevant work; and (5) whether the claimant is capable of

performing any work within the economy, given his or her age, education and work

experience. 20 C.F.R. § 404.1520; Simila v. Astrue, 573 F.3d 503, 512-513 (7th

Cir. 2009).

      If the answer at steps one and two is “yes,” the claimant will automatically be

found disabled if he or she suffers from a listed impairment, determined at step

three. If the claimant does not have a listed impairment at step three and cannot

perform his or her past work (step four), the burden shifts to the Commissioner at
                                           3
step five to show that the claimant can perform some other job. Rhoderick v.

Heckler, 737 F.2d 714, 715 (7th Cir. 1984). See also Zurawski v. Halter, 245

F.3d 881, 886 (7th Cir. 2001) (Under the five-step evaluation, an “affirmative

answer leads either to the next step, or, on Steps 3 and 5, to a finding that the

claimant is disabled…. If a claimant reaches step 5, the burden shifts to the ALJ to

establish that the claimant is capable of performing work in the national

economy.”).

      This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).   This Court uses the Supreme Court’s definition of substantial

evidence, i.e., “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Murphy v. Colvin, 759 F.3d 811, 815 (7th Cir. 2014). However, while
                                          4
judicial review is deferential, it is not abject; this Court does not act as a rubber

stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921 (7th Cir.

2010), and cases cited therein.

                             The Decision of the ALJ

      ALJ Auble followed the five-step analytical framework described above. He

determined that plaintiff had not been engaged in substantial gainful activity since

the alleged onset date. The ALJ found that plaintiff had the severe impairment of

recurrent major depression with psychosis and anxiety. He further determined

that this impairment does not meet or equal a listed impairment.

      The ALJ found that plaintiff had the residual functional capacity (RFC) to

perform work at all exertional levels with the following mental limitations:

      [H]e is limited to simple and routine tasks. He requires low stress work and
      a low stress job defined as having only occasional decision-making and only
      occasional changes in work setting. He cannot perform work with a
      production quota, meaning he cannot have a strict production standard or
      rigid production pace such as with an automated line that a worker cannot
      control. He can only occasionally interact with coworkers, and supervisors.
      The claimant’s interaction with the public must be brief and superficial.

      The ALJ found that plaintiff had no past relevant work.         Based on the

testimony of a vocational expert, the ALJ found that plaintiff was not disabled

because he was able to do other jobs that exist in significant numbers in the

national economy.

                            The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. In view of plaintiff’s arguments, the

Court will omit a discussion of the medical evidence.
                                         5
      Plaintiff was represented by an attorney at the evidentiary hearing in August

2016. (Tr. 37).

      Plaintiff testified regarding his symptoms, medical treatment, and daily

activities. (Tr. 43-71).

      A vocational expert (VE) also testified.    The ALJ asked a hypothetical

question which corresponded to the RFC assessment. The VE identified three jobs

that could be done by a person with plaintiff’s RFC: cleaner (DOT 381.687-018),

kitchen helper (DOT 318.578-010), and laundry worker (DOT 361.367-018). (Tr.

71-72).

      The ALJ asked the VE whether her testimony had been consistent with the

DOT. She answered:

             Yes, except for my testimony regarding absenteeism and off task. It’s
             outside the scope of the DOT and based upon my experience doing job
             analysis and placement in many positions in this category – on so
             many performance issues related to these two areas which usually
             results in their termination of employment.

(Tr. 73).

      Plaintiff’s counsel asked no questions of the VE and did not object to her

testimony. (Tr. 73).

                                     Analysis

      Plaintiff’s first argument is that the ALJ failed to sufficiently identify and

reconcile conflicts between the VE’s testimony and the DOT.

      Plaintiff argues that the VE’s testimony conflicted with information in the

DOT because the hypothetical question included mental limitations that are not

addressed by the DOT.
                                         6
       As was noted above, at step five of the sequential analysis, if the claimant is

not able to perform his past work, the Commissioner bears the burden of showing

that he is capable of performing other jobs that exist in significant numbers in the

economy.

       In making the step five determination, the ALJ generally relies on the DOT for

information about the typical characteristics of jobs as they exist in the economy. 4

An ALJ is required to take administrative notice of job information contained in

various publications, including the DOT, published by the Department of Labor.

See, 20 C.F.R. § 404.1566(d)(1). The ALJ often also relies on testimony from a VE

to “supplement the information provided in the DOT by providing an impartial

assessment of the types of occupations in which claimants can work and the

availability of positions in such occupations.” Weatherbee v. Astrue, 649 F.3d

565, 569 (7th Cir. 2011).

       For each job title, the DOT specifies whether certain physical and mental

activities are required, and, if so, the frequency with which they are required. The

DOT does not, of course, speak to every possible aspect of the job title. Defendant

agrees that the DOT is silent on the mental limitations contained in the RFC.

Doc.17, p. 4.

       When a VE testifies, the ALJ is required to ask the VE whether there are any

conflicts between her testimony and the information in the DOT; if so, the ALJ must


4
 The agency is developing a replacement for the DOT, referred to as the “Occupational Information
System.” This system will be the “primary source of occupational information SSA staff use in our
disability adjudication process.”     This system is projected to be implemented in 2020.
https://www.ssa.gov/disabilityresearch/occupational_info_systems.html, visited on November 16,
2018.
                                               7
resolve those conflicts. Overman v. Astrue, 546 F.3d 456, 463 (7th Cir. 2008).

The ALJ did ask the VE about conflicts here.

          Plaintiff argues that there was a conflict because the VE testified about

limitations that are not addressed in the DOT.                    Plaintiff’s counsel did not point

out any conflict between the VE’s testimony and the DOT at the evidentiary

hearing. 5 Therefore, in this Court, plaintiff “now has to argue that the conflicts

were obvious enough that the ALJ should have picked up on them without any

assistance, for SSR 00–4p requires only that the ALJ investigate and resolve

apparent conflicts between the VE's evidence and the DOT.” Overman v. Astrue,

546 F.3d 456, 463 (7th Cir. 2008), citing Prochaska v. Barnhart, 454 F.3d 731,

735 (7th Cir. 2006)[emphasis in original].

          Defendant argues that there is no conflict here at all because the VE testified

about subjects not addressed in the DOT. Doc. 17, p. 4. She cites a number of

cases from district courts in this circuit in support of her position. See, Doc. 17,

pp. 4-5. This Court finds the reasoning of those cases persuasive. Further, since

the filing of the briefs in this case, the Seventh Circuit issued its decision in Collins

v. Berryhill, ___ F. App'x ___, 2018 WL 3783601 (7th Cir. Aug. 9, 2018), reh'g

denied (Sept. 24, 2018), also agreeing with defendant’s argument.                        Although

Collins is nonprecedential, its reasoning is persuasive. The Seventh Circuit found

that there was a conflict where the VE testified about a topic addressed in the DOT

(exertional level), but there was not a conflict where the DOT was silent (sit/stand

option). Collins, 2018 WL 3783601, at *3-4. See also, Zblewski v. Astrue, 302 F.

5
    Plaintiff is represented by a different attorney in this Court.
                                                      8
App'x 488 (7th Cir. 2008).

      For his second point, plaintiff argues the ALJ’s decision was erroneous

because the VE only identified job-numbers on a national level and not per region.

According to 20 C.F.R. § 404.1512(b)(3), the Commissioner is responsible for

providing “evidence about the existence of work in the national economy that [a

claimant] can do . . . .” “Work in the national economy” means “work which exists

in significant numbers either in the region where such individual lives or in several

regions of the country.” 42 U.S.C. § 243(d)(2)(A). The purpose of this provision is

to prevent the Social Security Administration from denying benefits based on

“isolated jobs that exist only in very limited numbers in relatively few locations

outside of the region where the applicant lives.” Barrett v. Barnhart, 368 F.3d

691, 692 (7th Cir. 2004)(internal quotations and citations omitted). However, if

work exists in several regions, it does not matter whether work exists in the

immediate area where a claimant lives. If a significant number of jobs that can be

performed by the claimant exists in either the local, regional, or national economy,

“the claimant loses.” Browning v. Colvin, 766 F.3d 702, 708 (7th Cir. 2014)

      Plaintiff does not argue the jobs the VE identified exist only in isolation or in

concentrated regions. Any such argument would be frivolous. The jobs identified

by the VE (cleaner, kitchen helper, and laundry worker) are not regional.

Moreover, plaintiff did not dispute the VE’s testimony regarding the job-numbers at

the hearing and an ALJ may rely on even “purely conclusional” VE testimony that

goes unchallenged. Barrett v. Barnhart, 355 F.3d 1065, 1067 (7th Cir.), on reh'g,

368 F.3d 691 (7th Cir. 2004).
                                          9
                                      Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is AFFIRMED.

      The Clerk of Court is directed to enter judgment in favor of defendant.

      IT IS SO ORDERED.

      DATED:     November 16, 2018.



                                     s/ Clifford J. Proud
                                     CLIFFORD J. PROUD
                                     U.S. MAGISTRATE JUDGE




                                        10
